DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 07, 2022 and is acknowledged and entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nathaniel Perkins (79674) on August 1, 2022.
The application has been amended as follows: 
Claim 10 line 1, following Claim, delete “9”; Replace with –1--.
Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Yong CN Publication (106,825,098), disclose an extrusion forming die having die assemblies with a combined concave die with cavities and air passage.
however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“… a the unloading device …wherein the M-shaped outer die is of an integral structure, and an air passage communicated with outside of the cylindrical extrusion die cavity is arranged on the M- shaped outer die; wherein the unloading device is adapted to a structure of the cylindrical extrusion die cavity, and is arranged on a top of the W-shaped inner die, and a communication passage communicated with the air passage is arranged on the unloading device; wherein the unloading device is an unloading plate configured to be fixedly mounted on a top surface of the W-shaped inner die by a screw; and the communication passage is configured to connect the cylindrical extrusion die cavity to the air passage.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 1, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725    

/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725